[PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS
                                                                                FILED
                             FOR THE ELEVENTH CIRCUIT   U.S. COURT OF APPEALS
                               ________________________   ELEVENTH CIRCUIT
                                                                            JAN 13, 2011
                                     No. 09-12797                            JOHN LEY
                                                                               CLERK
                               ________________________

                           D. C. Docket No. 07-20186-CR-MGC

UNITED STATES OF AMERICA,


                                                                            Plaintiff-Appellee,


                                             versus

SHYNITA TOWNSEND,
a.k.a. Shynita Townsend-Ponton,
a.k.a. La Negra,

                                                                        Defendant-Appellant.

                               ________________________

                       Appeal from the United States District Court
                           for the Southern District of Florida
                             _________________________

                                      (January 13, 2011)

Before CARNES, FAY and SILER,* Circuit Judges.


       *
        Honorable Eugene E. Siler, Jr., United States Circuit Judge for the Sixth Circuit, sitting
by designation.
CARNES, Circuit Judge:

       It has long been said that “the price of freedom is eternal vigilance,”1 and

maybe as a matter of political philosophy it is. When it comes to pretrial release

from custody, however, some are willing to pay for freedom with cold hard cash,

and the amount of freedom that one on supervised release has increases as the

vigilance of his supervising officer decreases. In this case a drug dealer indicted

on state charges who was released pending trial bought himself more freedom by

bribing the officer whose duty it was to supervise his release. That officer was

convicted under a statute that makes this Court’s jurisdiction over the crime

dependent on whether the drug dealer’s freedom, or increments of it, involved “any

thing of value of $5,000 or more.” See 18 U.S.C. § 666(a)(1)(B).

       How should we value freedom and increments of it in monetary terms?

There is lyrical authority for the proposition that, “Freedom’s just another word for



       1
        The original source of the quotation is not entirely clear. Those words, or ones like
them, have been attributed to Thomas Jefferson and others, but a better documented source is
John Philpot Curran, an Irish lawyer and politician. In a speech given on July 10, 1790,
concerning the disputed election for the mayor of Dublin, Curran said: “The condition upon
which God hath given liberty to man is eternal vigilance. . . .” John Philpot Curran, “On the
Right of Election of Lord Mayor of the City of Dublin,” speech before the Privy Council, July
10, 1790, in Irish Eloquence: The Speeches of the Celebrated Irish Orators Philips, Curran and
Grattan 15 (Philadelphia, Desilver, Thomas & Co. 1836); see also Wendell Phillips, speech in
Boston, Massachusetts, January 28, 1852 in Speeches Before the Massachusetts Anti-Slavery
Society, 13 (Boston, Robert F. Wallcut 1852) (“Eternal vigilance is the price of liberty.”).



                                               2
nothin’ left to lose / And nothin’ ain’t worth nothin’, but it’s free.”2 Rejecting that

view in this case, we adopt instead a non-lyrical, free-market approach that pegs

the value of freedom and other intangible benefits to the price settled upon by the

bribe-giver and the bribe-taker. Under that approach the value in bribes paid by a

defendant on pretrial release to his supervising corrections officer in exchange for

greater freedom while on release and freedom from jail does satisfy §

666(a)(1)(B)’s monetary requirement.

                                            I.

      In June of 2003, Humberto Febles was arrested on multiple state charges

including cocaine trafficking and aggravated assault with a deadly weapon, and on

June 6, 2003, he was released on $500,000 bond pending trial. One condition of

his release was that Febles not leave his residence for any reason, and to ensure his

compliance with that condition he was required to wear a radio-frequency ankle

bracelet.

      On June 19, 2003, Shynita Townsend, a Miami-Dade County Corrections

Officer, was assigned to monitor Febles during his pretrial release. Early on,

Febles asked his former girlfriend, Carol Campbell, to request permission from

Townsend for him to resume working for Campbell at his previous place of

employment, Febles Nursery. After Campbell made that request of Townsend, the
      2
          Kris Kristofferson, “Me and Bobby McGee” (Sony BMG 1971).

                                            3
state court modified the terms of Febles’ release to allow him to work at the

nursery on July 29, 2003.

      Initially, the court authorized Febles to be away from his home only from 8

a.m. to 4 p.m. for work at the nursery, with an additional 15 minutes on both ends

for travel time. The modified pretrial release order required Febles to remain at

home at all other times. Despite the terms of his release, Febles never actually

showed up for work at the nursery. To make it look like he did, Campbell

provided Townsend with pay stubs and employment verification forms for Febles

through November 2003. Although Campbell eventually stopped submitting the

forms, Townsend never did anything about it; she never asked about the forms or

visited the nursery to verify that Febles was working there.

      Instead of working at the nursery Campbell ran, Febles was working with

plants of a different kind. He was tending to his several marijuana grow-houses.

As is true of anyone running a booming business, Febles needed to work more than

a forty-hour week, but his ability to do so was hampered by his conditions of

release. In order to increase the time he could be away from the house, about a

month after he was placed under her supervision Febles gave Townsend a pair of

diamond earrings worth $280.00. After she received that gift, Townsend modified

the terms of Febles’ release to authorize him to be away from his house until 7 p.m.



                                          4
instead of 4 p.m. Febles’ self-described right-hand-man, Ramon Hernandez, later

testified at Townsend’s trial that after giving her the earrings Febles “could go

wherever he wanted.”

      Even with the expanded hours of freedom he had bought with the earrings,

Febles continued to routinely violate the terms of his release. And he did it with

Townsend’s help. For example, Febles and Hernandez took weekend trips to the

Florida Keys to “party it up,” and on at least one of those occasions Febles cut off

his ankle bracelet and had Townsend reattach it upon his return. The log file

generated by Febles’ ankle bracelet shows that he remained away from his house

outside of his normal work hours on several other occasions. Townsend made

entries into the log file indicating that those excursions were the result of “Power

Fail[ures]” or were otherwise excused or authorized.

      One of Febles’ excursions got him into trouble. Because he was allowed to

stray from home for extended periods of time thanks to Townsend’s lax

supervision, Febles traveled to a tire shop in Hialeah, Florida on July 6, 2004. The

tire shop was under police surveillance, and he was arrested for felony possession

of a concealed weapon. In addition to committing that crime, Febles also violated

the terms of his pretrial release by making that trip to the tire store without advance

approval.



                                           5
      Following his arrest, Febles called Campbell to have her enlist Townsend’s

help in getting him out of jail, but Townsend told Campbell that she could not help

if Febles was charged with a felony. According to Campbell, Townsend explained

that “[s]he had to change it somehow to something to make it a misdemeanor”

before she could get him out of jail. Febles instructed Campbell to work with

Hernandez and offer Townsend money if she could get Febles released by

midnight. Townsend later told Campbell that “she almost had it taken care of,” but

she “had to go above her head” and “[h]er job was on the line.” According to

Campbell, Hernandez instructed her to tell Townsend that she would receive

$5,000 cash in a McDonald’s bag if she could get Febles out by midnight.

      Hernandez placed the $5,000 in a McDonald’s bag along with a side of

french fries and met Townsend in the parking lot of her office building, where she

initially tried to refuse the bag even though Hernandez had told her it contained the

cash and showed it to her. Eventually, Townsend took the cash-filled bag and

Hernandez last saw her walking back to the building with it as he drove away.

Febles was released later that night, and he told Campbell that Townsend was

“wonderful” because “[s]he got him out.” He also told Roberto Gomez, his

housemate, that the “trick or prank had cost him $5,000,” but “‘thanks to her,’ his

probation had not been violated.”



                                          6
      In order to ensure that Febles’ bond would not be “violated,” however,

Townsend also had to create the illusion that his trip to Hialeah had been

authorized. To that end, Townsend instructed Campbell to prepare and back-date a

letter falsely stating that Campbell had sent Febles to Hialeah in order to purchase

tires for the nursery’s delivery van. Campbell faxed the letter to Townsend on July

7, 2004, one day after Febles’ arrest, but the letter was dated a month earlier, June

5, 2004.

      Unbeknownst to Febles or Townsend, law enforcement had been

investigating his marijuana-growing operation since the end of 2003. Detective

Carl Cooper of the Miami-Dade Police Department met with Townsend on August

17, 2004, to gather basic information about Febles including his address and the

terms of his home confinement, presumably to plan a raid that would catch Febles

either at home or at one of the grow-houses. On the morning of September 1,

2004, officers executed search warrants on Febles’ residence and his grow-houses.

When the officers learned that Febles was not at home, Detective Cooper contacted

Townsend to inquire about his whereabouts. She informed the detective that she

had given Febles permission to visit the driver’s license bureau in Homestead,

Florida, to have his driver’s license renewed, but officers were unable to find any

driver’s license bureau at the address Townsend gave them.



                                           7
      According to telephone records, Townsend had spoken to Febles the day

before the search warrants were executed. And on the morning of the search, after

she and Detective Cooper talked, she called Febles and spoke with him for about

four minutes. Febles then called Hernandez to let him know that Townsend had

alerted him to the impending search. After successfully avoiding capture at his

home, Febles met Hernandez and Gomez at a friend’s house. Febles told Gomez

“that he had received a telephone call from his probation officer telling him to

leave, that the police were going to raid.” Febles remained a fugitive from

September 1, 2004 until February 2008 when he was killed in a drug deal in

Mexico.

      As part of her responsibilities as Febles’ monitoring officer, Townsend was

required to maintain his file, which contained a log of alerts generated by his ankle

bracelet when he got out of range of the transmitter in his house. Gomez testified

that, “Quite often [Febles] would call [Townsend] to give him more time and she

would almost always do so.” In order to cover Febles’ late-night excursions,

Townsend would note in the alerts log that his after-hours returns were

“authorized.” The entries in Febles’ file also indicated that Townsend had made

several visits to his home as part of her duties as his supervising officer. But

Febles’ roommate testified that he had only seen Townsend at the house on two



                                           8
occasions—one time to reattach the ankle bracelet and another time when

Townsend never actually entered the house but communicated with Febles from

the outside using an intercom system. Other than that, he could not remember

Townsend or any other corrections officer ever conducting a field visit to verify

that Febles was at home.

      Once a person under supervision absconds, the corrections officer is required

to turn over the file to her supervisor so that it may be sealed and placed in a

special file room that is off limits to regular staff, including Townsend.

According to Townsend’s supervisors, they were initially unable to locate Febles’

file after he was placed on “abscond” status. Eventually an officer got a copy of

the file from Townsend, who had kept it at her home.

      In September of 2006, the Miami-Dade Police Department and the DEA

executed a search warrant on Townsend’s home. After the officers conducted their

search, Townsend voluntarily followed them to the DEA offices where she gave a

statement. During her interview, Townsend admitted that she had dictated the

letter in Febles’ file that purportedly authorized his trip to Hialeah and that she had

instructed Campbell to back-date it. Townsend also admitted that Febles had given

her the diamond earrings, which she turned over to the officers after the interview.




                                           9
      Townsend disputed Hernandez’s account of what happened when he brought

her the cash. As she told the story, she did not view the McDonald’s bag

containing $5,000 and a side of fries as a happy meal. She claimed that she twice

refused to take the bag, drove into the officers’ parking lot with it on top of her car,

and threw it into a trash can. But when asked why she decided to take money and

gifts from Febles, Townsend replied, “Greed.”

      Townsend was charged by a four-count superseding indictment with: (1)

knowingly and corruptly accepting a thing of value (jewelry and cash) as an agent

of a local government, in violation of 18 U.S.C. § 666(a)(1)(B); (2) acting as an

accessory after the fact, knowing that a crime against the United States had been

committed, in violation of 18 U.S.C. § 3; (3) obstruction of justice, in violation of

18 U.S.C. § 1512 (c)(1); and (4) a separate charge of obstruction of justice, in

violation of 18 U.S.C. § 1512(c)(2). A jury convicted Townsend of all counts. On

the second count, which charged her with being an accessory after the fact with

knowledge that a crime had been committed, the jury found on a special verdict

form that Townsend knew Febles had committed the offense of “giving bribes to

the defendant.”




                                           10
        The district court sentenced Townsend to concurrent sentences of 45 months

on each count in addition to a two-year term of supervised release and a $400

special assessment.

                                                II.

        Townsend contends that there was insufficient evidence to support any of

her convictions. We review that issue de novo, but in doing so we resolve all

reasonable inferences in favor of the jury’s verdict. United States v. Lee, 603 F.3d

904, 912 (11th Cir. 2010). We will not disturb the jury’s verdict unless no

reasonable juror could have concluded beyond a reasonable doubt that the

defendant was guilty. Id.

                                               III.

        Townsend’s sufficiency challenge to her bribery conviction focuses on

whether the government proved that the value of what she provided to Febles was

$5,000 or more, as required by 18 U.S.C. § 666(a)(1)(B). The statute provides

that:

        (a) Whoever, if the circumstance described in subsection (b)3 of this
        section exists—
        3
         Subsection (b) requires that the local government must receive $10,000 or more of
federal funds in a given year for the statute to be applied. Townsend and the prosecution
stipulated to this element at trial. The statute does not require a nexus between the federal funds
and the transaction at issue. Sabri v. United States, 541 U.S. 600, 605, 124 S.Ct. 1941, 1945–46
(2004) (rejecting the notion that “the statute must require proof of connection with federal
money as an element of the offense”).

                                                11
      (1) being an agent of an organization, or of a State, local, or Indian
      tribal government, or any agency thereof—

      ...

      (B) corruptly solicits or demands for the benefit of any person, or
      accepts or agrees to accept, anything of value from any person,
      intending to be influenced or rewarded in connection with any
      business, transaction, or series of transactions of such organization,
      government, or agency involving any thing of value of $5,000 or
      more; . . .

      ...

      shall be fined under this title, imprisoned not more than 10 years, or
      both.

18 U.S.C. § 666 (emphasis added).

                                          A.

      The supervision monitoring component of the Miami-Dade County

Corrections Department, where Townsend worked, is in the business of seeing that

restrictions on the freedom of pretrial releasees are enforced. The bribes were

given in connection with Febles’ freedom on pretrial release. The threshold

question is whether intangibles, such as freedom and incremental increases in it,

may be considered “any thing of value” under 18 U.S.C. § 666(a)(1)(B). The four

other courts of appeals that have addressed this issue have all held that intangibles

can be things of value for this purpose. See United States v. Hines, 541 F.3d 833,

                                          12
836–37 (8th Cir. 2008) (deputy sheriff’s prompt assistance in offering his services

for evictions was a thing of value); United States v. Zimmermann, 509 F.3d 920,

926–27 (8th Cir. 2007) (city councilman’s favorable recommendation to zoning

committee was thing of value); United States v. Fernandes, 272 F.3d 938, 944 (7th

Cir. 2001) (prosecutor’s expungement of convictions constituted a thing of value);

United States v. Zwick, 199 F.3d 672, 690 (3d Cir. 1999) (township

commissioner’s vote to approve permits was thing of value), abrogated on other

grounds by Sabri, 541 U.S. at 604–08, 124 S.Ct. at 1945–48; United States v.

Marmolejo, 89 F.3d 1185, 1191–93 (5th Cir. 1996) (holding that the plain meaning

of 18 U.S.C. § 666(a)(1)(B) includes transactions involving intangibles within the

term “any thing of value” and collecting cases construing “any thing of value” in

other criminal statutes to include intangibles), aff’d on other grounds sub

nom. Salinas v. United States, 522 U.S. 52, 118 S.Ct. 469 (1997). We agree with

them.

        As always with questions of statutory interpretation, our inquiry begins with

the plain language of the statute. See Harris v. Garner, 216 F.3d 970, 972–73 (11th

Cir. 2000) (en banc). The plain language of 18 U.S.C. § 666(a)(1)(B) requires only

that the “business, transaction, or series of transactions” involve “any thing of

value” worth $5,000 or more. “The United States Supreme Court and this Court



                                          13
have recognized on many occasions that the word ‘any’ is a powerful and broad

word, and that it does not mean ‘some’ or ‘all but a few,’ but instead means ‘all.’”

Price v. Time, Inc., 416 F.3d 1327, 1336 (11th Cir. 2005). See also United States

v. Alvarez-Sanchez, 511 U.S. 350, 358, 114 S.Ct. 1599, 1604 (1994); CBS, Inc. v.

PrimeTime 24 Joint Venture, 245 F.3d 1217, 1223 (11th Cir. 2001); Coronado v.

Bank Atl. Bancorp, Inc., 222 F.3d 1315, 1321–22 (11th Cir. 2000); Merritt v.

Dillard Paper Co., 120 F.3d 1181, 1185–86 (11th Cir. 1997). And because

“Congress did not add any language limiting the breadth of that word,” United

States v. Gonzales, 520 U.S. 1, 5, 117 S.Ct. 1032, 1035 (1997), we read the term

“any” in 18 U.S.C. § 666(a)(1)(B) to mean “all” things of value. Specifically, “any

thing” means quite literally “any thing whatever; something, no matter what.”

Random House Unabridged Dictionary 96 (2d ed. 1993).

      If Congress had intended to exclude intangibles from the scope of 18 U.S.C.

§ 666, it easily could have done so. Instead, Congress used the term “thing of

value,” which we have held unambiguously includes intangibles. See United

States v. Moore, 525 F.3d 1033, 1048 (11th Cir. 2008) (“thing of value” in statute

prohibiting bribery of public officials and witnesses unambiguously includes

intangibles); United States v. Nilsen, 967 F.2d 539, 543 (11th Cir. 1992) (holding

that “the phrase ‘thing of value’ is a clearly defined term that includes intangible



                                          14
objectives”). And lest there be any doubt, Congress broadened the “thing of value”

term even more by attaching the widening adjective “any” to it. Because the

language of the statute is plain and our inquiry ends where it began, United States

v. Steele, 147 F.3d 1316, 1318 (11th Cir. 1998), Merritt, 120 F.3d at 1185, we

conclude that intangibles, such as freedom from jail and greater freedom while on

pretrial release, are things of value under §666(a)(1)(B).

                                               B.

       That conclusion leads to the next question, which is how to value intangibles

in deciding whether §666(a)(1)(B)’s $5,000 statutory threshold is met. The Fifth,

Seventh, and Eighth Circuits have all agreed that “[w]here the bribe-giver receives

an intangible benefit, . . . the bribe amount [may be used] as a proxy to stand for

the value of the business or transaction.” United States v. McNair, 605 F.3d 1152,

1186 n.38 (11th Cir. 2010). In United States v. Marmolejo, 89 F.3d 1185 (5th Cir.

1996), a sheriff and deputy sheriff permitted a federal prisoner in their custody to

have unauthorized conjugal visits with his wife and similarly “romantic” visits

with his girlfriend.4 Id. at 1191. The Fifth Circuit determined that in deciding the

value of intangible benefits for §666(a)(1)(B) purposes “courts should look to

       4
         It was anything but free love. The prisoner paid $6,000 per month and $1,000 per visit
in return for which the sheriff and deputy allowed the visits and also stood guard outside the
door of the sheriff’s office while the visits were taking place. Marmolejo, 89 F.3d at 1191. For
what it is worth, the opinion seems to indicate that the prisoner paid the same amount for the
opportunity to visit with his wife as he did to visit with his girlfriend. Id.

                                                15
traditional valuation methods,” and in particular, “how much a person in the

market would be willing to pay” for the intangible. Id. at 1194. That was easily

determined because the fact that the bribes exceeded $5,000 established that the

market value of the intangibles for which the bribes were given and received also

exceeded that amount. See id.

      In Fernandes a prosecutor was found guilty of taking bribes in return for

expunging the convictions of traffic offenders. United States v. Fernandes, 272

F.3d 938, 944 (7th Cir. 2001). The Seventh Circuit found that §666(a)(1)(B)’s

value requirement was met because the total amount of the bribes taken by the

prosecutor exceeded $5,000. Id. And in Zimmerman, the Eighth Circuit

determined that no additional inquiry was necessary as to one of the counts of

conviction because the amount of the bribe under that count was $5,000. United

States v. Zimmermann, 509 F.3d 920, 926 (8th Cir. 2007).

      We agree that the market approach is a valid method for determining the

value of an intangible obtained through bribery. Under this approach, the value of

an intangible in the black market of corruption is set at the monetary value of what

a willing bribe-giver gives and what a willing bribe-taker takes in exchange for the

intangible. “As we have stated, the conduct and expectations of a defendant can

establish whether an intangible objective is a ‘thing of value.’” Nilsen, 967 F.2d at



                                          16
543. It is but a small extension of that principle to recognize that the conduct of

the bribed defendant and her briber may establish the value of the intangible thing

of value.

      The value of the market value approach is that it does not require courts to

struggle with putting a price on an intangible. The parties do it themselves. In this

case, the evidence was more than sufficient for the jury to find, as it did, that

Townsend and Febles priced her intervention on behalf of him and the greater

freedom he gained as a result of it at more than $5,000. The price of the earrings

was $280, and there was $5,000 cash in the McDonald’s bag for a total of $5,280.

That is enough to meet §666(a)(1)(B)’s jurisdiction threshold of “$5,000 or more.”

                                          IV.

      Townsend also contends that her conviction for acting as an accessory after

the fact should be vacated because there was no evidence that she warned Febles

that his home and grow-houses were about to be searched. Under 18 U.S.C. § 3,

“Whoever, knowing that an offense against the United States has been committed,

receives, relieves, comforts or assists the offender in order to hinder or prevent his

apprehension, trial or punishment, is an accessory after the fact.” 18 U.S.C. § 3.

The jury returned a special verdict form specifying that Febles’ crime for which

Townsend had been an accessory after the fact was “giving bribes to Defendant.”



                                           17
      The evidence supporting Townsend’s conviction for bribery also proved that

Febles had committed the “offense against the United States” of giving bribes to

Townsend. Townsend unquestionably had knowledge of Febles’ bribery offense

because she is the one who received the bribes. The only remaining issue, then, is

whether there was sufficient evidence that Townsend assisted Febles in avoiding

apprehension, trial, or punishment. See 18 U.S.C. § 3.

      Townsend insists that all the evidence about the accessory charge shows is

that she contacted Febles on the day of the searches shortly after she was contacted

by Detective Cooper, and she failed to inform the detective about her conversation

with Febles. Townsend points out that there were no recordings of the

conversations to establish what, if anything, she said to Febles. And a warning

from her was not the only way that Febles could have become aware of the

investigation. Gomez admitted on cross-examination to having told a DEA agent

that Hernandez had said at one point that he would have a friend’s brother find out

if warrants had been issued for their arrest.

      There was enough evidence to support the jury’s finding that Townsend did

help Febles avoid apprehension. The evidence showed that Townsend became

aware of an investigation targeting Febles at least as early as August 17, 2004,

when she met with Detective Cooper to discuss Febles’ schedule and other



                                           18
information. Although she told the detective that Febles had permission to go to a

driver’s license bureau in Homestead, Florida, a DEA agent testified that no such

bureau existed at the address she provided. Telephone records showed that

Townsend spoke with Febles both on the day before the searches were conducted,

and again shortly after Detective Cooper called her to ask about Febles’

whereabouts the morning the searches were going to be conducted. Febles also

called Hernandez that morning to warn him about the searches and told him that

“La Negra called me.” Several witnesses testified that Febles often referred to

Townsend as “La Negra.” And Gomez testified that later that day Febles told him

“that he had received a telephone call from his probation officer telling him to

leave, that the police were going to raid.” The government also introduced

testimony that Febles would have been arrested if he had been home on the day of

the searches. Given all of the evidence, we cannot say that no reasonable juror

could have concluded beyond a reasonable doubt that Townsend acted as an

accessory after the fact, as charged in the indictment. See United States v. Lee,

603 F.3d at 912.

                                          V.

      Townsend also attacks her conviction for obstruction of justice under 18

U.S.C. § 1512(c)(1), which provides:



                                          19
      (c) Whoever corruptly—

      (1) alters, destroys, mutilates, or conceals a record, document, or other
      object, or attempts to do so, with the intent to impair the object’s
      integrity or availability for use in an official proceeding . . .

      shall be fined under this title or imprisoned not more than 20 years, or
      both.

18 U.S.C. § 1512.

      Townsend contends that the government’s evidence that she made false

entries in a copy of Febles’ file was insufficient to prove that she destroyed,

altered, or mutilated the original file. As witnesses testified, files on absconded

fugitives were placed in a locked file cabinet, but after Febles absconded to Mexico

authorities were unable to locate his original file during their investigation of

Townsend. Most of the evidence on this charge concerned the copy of Febles’ file

that had remained in Townsend’s possession until she turned it over to law

enforcement officials during their investigation of her.

      The court’s instructions to the jury specifically required the jury to find that

“the defendant altered, destroyed, mutilated or concealed the original Miami-Dade

County Corrections and Rehabilitation Department file of Umberto Febles or

attempted to do so.” (emphasis added). In the course of its deliberations, the jury

asked the court whether the government’s evidence that Townsend falsified entries


                                           20
in her copy of the file combined with the fact that the original was never found

could be considered evidence that she had altered the original file.5 The court

responded by directing the jury to re-read its instructions pertaining to Count

Three; those instructions clearly required the jury to find that Townsend had

altered the original file before it could convict her.6 We presume that juries follow

the instructions that they are given, which means that the jury did find that

Townsend altered, destroyed, mutilated, or concealed the original file. See Francis

v. Franklin, 471 U.S. 307, 324 n.9, 105 S. Ct. 1965, 1976 n.9 (1985) (“[W]e adhere

to the crucial assumption underlying our constitutional system of trial by jury that

jurors carefully follow instructions.”). The fact that Townsend had the only


       5
         The jury asked the court: “All of us agree that Townsend altered, destroyed, mutilated
or concealed documents. However, can we consider the copies given to us as evidence [of] the
original document? Do we base our decision on the evidence because we have never seen the
original?”
       6
           The court responded:

               As to the first part of your question, I would ask that you look at the
       instructions appearing, that begin on page 15, page 15, and the second element: That
       the defendant altered, destroyed, mutilated or concealed the original Miami-Dade
       County Corrections and Rehabilitation Department file on Humberto Febles, or
       attempted to do so.

               And the third element: That the defendant altered, destroyed, mutilated or
       concealed the original MDCR file on Humberto Febles, or attempted to do so with
       the intent to impair the object’s integrity and availability for use in an official
       proceeding.



                                               21
remaining copy of the file and had altered it as part of the bribery scheme is strong

circumstantial evidence that she is the one who got rid of the original file. Again,

we cannot say that no reasonable juror could have concluded beyond a reasonable

doubt that she altered, destroyed, mutilated, or concealed the original file. See

United States v. Lee, 603 F.3d at 912.

                                               VI.

      Townsend’s second conviction for obstruction of justice was charged in

Count Four under subsection (c)(2) of § 1512, which provides that:

      (c) Whoever corruptly–

      (2) otherwise obstructs, influences,             or   impedes      any    official
      proceeding, or attempts to do so,

      shall be fined under this title or imprisoned not more than 20 years, or
      both.

18 U.S.C. § 1512(c)(2).

      This count of the superseding indictment did not specify precisely how

Townsend obstructed justice under subsection (c)(2) of the statute.7 She assumes

      7
          Count Four of the indictment charged that:

              From on or about September 1, 2004, and continuing to April 28, 2005, the
      exact dates being unknown to the Grand Jury . . . the defendant . . . did corruptly
      obstruct, influence, and impede any official proceeding, and attempted to do so; in
      violation of Title 18, United States Code, Section 1512(c)(2).



                                               22
that the charge was based on her presentation of the falsified copy of Febles’ file in

place of the original. Based on that assumption, she argues that the government

failed to produce any evidence that she intended to obstruct, influence, or impede

an official proceeding by producing the falsified copy because at that time she had

no knowledge that she was being investigated.

       Even assuming, as Townsend argues, that the evidence concerning Febles’

file cannot support her Count Four conviction for obstruction, there was still

enough other evidence from which the jury could have found beyond a reasonable

doubt that Townsend obstructed justice by impeding an official proceeding. The

charge was broad enough to encompass Townsend’s telephone calls warning

Febles that search warrants were about to be executed on his home and grow-

houses. The government argued that basis for this charge in its closing arguments

to the jury. The court’s instructions to the jury permitted the jury to base a

conviction under this count on Townsend’s warning calls to Febles.8 She did not

       8
           The district court’s instruction to the jury as to Count Four provided that:

       Under Count 4 the defendant can be found guilty of that offense only if all the
following facts are proved beyond a reasonable doubt[:]

       First, that there was an official proceeding, that is, a criminal investigation of federal
       offenses involving Umberto Febles and others[;]

       Second, that the defendant engaged in conduct which constituted a substantial step
       towards the commission of the crime of obstruction of an official proceeding[;]
       Third, that the defendant acted corruptly[;]

                                                   23
object to those instructions when they were given, and she has not attempted to

challenge them before this Court.

      The evidence presented at trial showed that Townsend was aware of the

investigation into Febles’ marijuana enterprise, and that she spoke to Febles on the

phone just before the searches took place, and that when the authorities asked

where to find Febles she sent them to a phony address, and that Febles told others

that Townsend had warned him that the searches were about to take place. In light

of that evidence, the jury reasonably could have found beyond a reasonable doubt

that all of the elements of the offense existed: (1) that the narcotics investigation

targeting Febles was an official proceeding; (2) that Townsend warned Febles of

the searches, thereby obstructing or impeding that investigation; (3) that Townsend

acted corruptly in light of the timing of her phone calls to Febles and the

apparently fabricated reason she gave for Febles’ absence — that he was at a non-

existent driver’s license bureau; and (4) that the natural and probable effect of her

warning to Febles was interference with the due administration of justice.

      AFFIRMED.




      Four that the natural and probable effect of the defendant’s conduct would be the
      interference with the due administration of justice.



                                             24